COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-11-00203-CV


TAMARA MARSHALL                                                    APPELLANT

                                       V.

DEUTSCHE BANK NATIONAL                                             APPELLEES
TRUST COMPANY AS TRUSTEE
FOR MORGAN STANLEY ABS
CAPITAL 1 INC., AND SAXON
MORTGAGE SERVICES, AND
MANN & STEVENS, P.C. AS
SUBSTITUTE TRUSTEE


                                   ------------

         FROM THE 342ND DISTRICT COURT OF TARRANT COUNTY

                                   ------------

            MEMORANDUM OPINION1 AND JUDGMENT
                                   ------------

     On October 20, 2011, we notified appellant that her brief had not been filed

as required by Texas Rule of Appellate Procedure 38.6(a). See Tex. R. App. P.

38.6(a). We stated we could dismiss the appeal for want of prosecution unless
     1
      See Tex. R. App. P. 47.4.
appellant or any party desiring to continue this appeal filed with the court within

ten days a response showing grounds for continuing the appeal. See Tex. R.

App. P. 42.3. We have not received any response.

      Because appellant's brief has not been filed, we dismiss the appeal for

want of prosecution. See Tex. R. App. P. 38.8(a), 42.3(b), 43.2(f).

       Appellant shall pay all costs of this appeal, for which let execution issue.

                                                    PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: November 23, 2011




                                     2